Judgment, Supreme Court, Bronx County (Kenneth Thompson, J., and a jury), entered on October 10, 1995, in favor of defendant, unanimously affirmed, without costs.
Under the circumstances herein, proximate cause clearly was not established (Wright v New York City Hous. Auth., 208 AD2d 327, 330-331; Kirsten M. v Bettina Equities Co., 222 AD2d 201, lv denied 88 NY2d 813; Rojas v Lynn, 218 AD2d 611, lv denied 87 NY2d 804). Since defendant landlord is not liable, we do not reach the issue concerning the applicability of CPLR article 16. Concur—Ellerin, J. P., Wallach, Williams, Tom and Andrias, JJ.